Judgment of the Supreme Court, New York County, entered December 31, 1974, unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. In connection with the appeal from the judgment, we have, pursuant to CPLR 5501 (subd [a], par 1), reviewed the order entered December 2, 1972 granting plaintiff’s motion for summary judgment and directing an assessment of damages; and we affirm said order. When, following the grant of summary judgment, the matter came on for trial to assess the damages, the parties entered into a stipulation agreeing that the reasonable value of the' services sued upon was $50,000. Hence the only question remaining on this appeal is the validity of the order granting summary judgment. We affirm that order for the reasons given by Bloustein, J., in his opinion granting the motion. Concur—Stevens, P. J., Markewich, Kupferman, Capozzoli and Lynch, JJ.